United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 October 18, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk


                          No. 05-30791
                        Summary Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

SAUL BARRERA-CRUZ,

                                   Defendant-Appellant.


                        consolidated with


                        _________________

                           No. 05-30896
                         Summary Calendar
                        _________________

UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

LINNIE W. SIMON,

                                   Defendant-Appellant.
                               No. 05-30791
                            c/w No. 05-30896
                                    -2-

                        --------------------
           Appeals from the United States District Court
               for the Western District of Louisiana
                         No. 5:04-CR-50071-1
                        --------------------


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Codefendants Saul Barrera-Cruz and Linnie Simon appeal the

sentences imposed following their guilty-plea convictions of con-

spiracy to distribute one kilogram or more of heroin in violation

of 21 U.S.C. § 846. Barrera-Cruz complains that the district court

did not consider the appropriate 18 U.S.C. § 3553(a) factors, but,

because he was sentenced within a properly calculated guidelines

range, consideration of the appropriate factors is inferred.              See

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).

     Barrera-Cruz next conclusionally states that the district

court erred in ordering his sentence to run consecutively to, rath-

er than concurrently with, the federal sentence he was already

serving. Even if the instant sentence was imposed consecutively to

his undischarged sentence, he has abandoned by failing to brief any

argument challenging the presumption of correctness that attaches

“to a consecutive sentence imposed within the parameters of the

advisory federal guidelines.”        United States v. Candia, 454 F.3d



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30791
                        c/w No. 05-30896
                                -3-

468, 473 (5th Cir. 2006); see United States v. Thibodeaux, 211 F.3d
911, 912 (5th Cir. 2000).

     This court lacks jurisdiction to consider Barrera-Cruz’s argu-

ment that the district court erred in failing to depart downwardly

based on his substantial assistance to the government.   See United

States v. Hernandez, 457 F.3d 416, 424 & n.5 (5th Cir. 2006).   Bar-

rerra-Cruz has shown no error in the judgment, which is therefore

affirmed.

     Simon argues that his Sixth Amendment rights were violated

when he was forced to proceed pro se at sentencing without a suffi-

cient colloquy to establish that he knowingly and unequivocally

waived his right to counsel.   We agree.    Because the sentencing

transcript in Simon’s case contains no Faretta colloquy, see Faret-

ta v. California, 422 U.S. 806, 833-35 (1975), demonstrating that

the court warned him of the “perils and disadvantages of self-

representation,” particularly before attempting “to navigate the

Guidelines’ various potentialities on his own,” we vacate Simon’s

sentence and remand for resentencing. See United States v. Virgil,

444 F.3d 447, 454, 456 (5th Cir. 2006).    That being so, we do not

address the other sentencing issues Simon now raises.    See United

States v. Akpan, 407 F.3d 360, 377 n.62 (5th Cir. 2005).
                          No. 05-30791
                       c/w No. 05-30896
                               -4-

     The judgment of sentence in No. 05-30791 is AFFIRMED.   The

judgment of sentence in No. 05-30896 is VACATED and REMANDED for

resentencing.